FILED
                            NOT FOR PUBLICATION                              JUN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KELVIN PATTERSON,                                 No. 07-16544

               Petitioner - Appellant,            D.C. No. CV-05-01982-MJJ

  v.
                                                  MEMORANDUM *
ANTHONY KANE, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Martin J. Jenkins, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       California state prisoner Kelvin Patterson appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      Patterson contends that the Board’s 2004 decision to deny him parole was

not supported by “some evidence” and therefore violated his due process rights.

The state court did not unreasonably conclude that some evidence supports the

Board’s decision. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, No. 06-

55392, 2010 WL 1664977, at *11, *17 (9th Cir. Apr. 22, 2010).

      AFFIRMED.




      1
         We certify for appeal, on our own motion, the issue of whether the 2004
decision of the California Board of Prison Terms (“the Board”) to deny parole
violated due process.

                                         2                                  07-16544